Citation Nr: 9928954	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-15 426	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from March 1944 to June 1946.  
This appeal arises from a March 1996 rating action in which 
the RO denied a compensable evaluation for prostatitis.  A 
hearing was held before an RO hearing officer in June 1997.  
A transcript of the hearing is of record.  The Board of 
Veterans' Appeals (Board) remanded this case in January 1999.  


REMAND

The veteran and his representative contend that his service-
connected prostatitis is more severe than currently evaluated 
and warrants a higher rating.  Pursuant to 38 C.F.R. 
§ 4.115(a), Diagnostic Code 7527 (1998), prostatitis is 
evaluated on the bases of voiding dysfunction, urinary 
frequency, obstructed voiding, and/or urinary tract 
infection.  The Board finds that the veteran's claim for 
increased compensation benefits is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In the January 1999 remand, the Board indicated that, on VA 
examination in February 1996, the examiner's assessments 
included benign prostatic hypertrophy with occasional 
dysuria.  The examiner noted that the veteran's military 
medical records and post-service treatment records were not 
available for review.  In an August 1996 VA outpatient 
treatment record, the veteran complained of increased 
frequency in urination, with nocturia occurring two times a 
night, hesitancy, weak stream, and a split stream.  In a 
November 1996 VA outpatient treatment record, he reported 
frequency of urination, with nocturia occurring twice a 
night.  His prostate was slightly enlarged, firm, tender, and 
there was no nodularity.  

At a June 1997 RO hearing on appeal, the veteran testified 
that he was getting up two to three times a night to urinate 
and that before the hearing, he had to urinate seven times in 
five hours.  He stated that during urination, he had a 
hesitant feeling and a slow, weak stream.  He claimed that he 
did not wear protective undergarments, but that he had to 
change soiled underwear two to three times a day.  

Subsequently, a February 1997 VA outpatient treatment record 
was added to the claims folder.  It revealed that the veteran 
complained of nocturia seven times a night, and of urgency 
and double voiding.  In the remand, the Board noted that the 
principal manifestation associated with the veteran's 
service-connected prostatitis may be frequency of urination.  
The Board also pointed out that the VA examiner in February 
1996 diagnosed the veteran with benign prostatic hypertrophy, 
which is classified as a separate and distinct disease 
entity.  Thus, the veteran's complaints of frequency of 
urination may also be attributed to the benign prostatic 
hypertrophy.  Accordingly, the Board concluded that further 
VA examination was required in order to obtain clarification 
as to all current manifestations of the service-connected 
prostatitis.  

The remand directed the RO to schedule the veteran for a VA 
genitourinary examination to determine the severity of his 
service-connected prostatitis.  The claims folder was to be 
made available to the examiner for review in conjunction with 
the examination and the examiner was requested in indicate 
that the claims folder had been reviewed in conjunction with 
the examination.  The examiner was to render an opinion as to 
whether the veteran had benign prostatic hypertrophy as well 
as prostatitis.  The examiner was requested to opine as to 
which of the veteran's urinary symptoms are due to benign 
prostatic hypertrophy, and which are due to prostatitis.  The 
examiner was also requested to explain whether the veteran's 
service-connected prostatitis resulted in voiding 
dysfunction, and/or urinary frequency, and/or obstructed 
voiding, and/or urinary tract infection; reporting the 
severity of the symptoms in terms of the classifications set 
forth in 38 C.F.R. § 4.115(a).  

The veteran was accorded a VA genitourinary examination in 
March 1999.  Contrary to the instructions of the remand, the 
examination report does not indicate that the claims folder 
was made available for the examiner's review in conjunction 
with the examination.  The examination report briefly 
described the veteran's medical history, reported clinical 
findings and included an impression of benign prostatic 
hypertrophy.  However, there was no explanation as to which 
of the veteran's urinary symptoms are due to prostatitis and 
which are due to benign prostatic hypertrophy.  There was no 
discussion of whether the service-connected prostatitis 
results in voiding dysfunction, and/or urinary frequency, 
and/or obstructed voiding, and/or urinary tract infection, 
and there was no reporting of the severity of the symptoms in 
terms of the classifications set forth in 38 C.F.R. 
§ 4.115(a).  

In a September 1999 statement, the veteran's representative 
asserted, in effect, that the March 1999 VA genitourinary 
examination of the veteran did not comply with the remand.  
The Board agrees.  In this regard, the Board notes that the 
Court has held that a remand by the Court or the Board 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. Brown, 11 Vet. App. 268, 
271 (1998).  

Under the circumstances, the case is REMANDED for the 
following development:

1.  The RO should afford the veteran a VA 
genitourinary examination to determine 
the current severity of his service-
connected prostatitis.  All clinical 
findings should be reported in detail.  
The claims folder must be made available 
for review by the examiner in conjunction 
with the examination and the examiner 
must report that the claims folder has 
been reviewed.  The examiner should 
render opinions for the record as to: (a) 
whether the veteran currently has benign 
prostatic hypertrophy in addition to 
prostatitis.  If so, which urinary 
symptoms are due to prostatitis and which 
are due to benign prostatic hypertrophy; 
and (b) whether the veteran's service-
connected prostatitis results in voiding 
dysfunction, and/or urinary frequency, 
and/or obstructed voiding; and/or urinary 
tract infection.  As to each 
classification, the examiner should 
specify the severity thereof in terms of 
what is called for pursuant to the 
provisions of 38 C.F.R. § 4.115(a).  The 
clinical findings reported with regard to 
manifestations of the service-connected 
prostatitis should be stated in terms 
which will allow for rating the disorder 
as voiding dysfunction, urinary 
frequency, obstructed voiding, or urinary 
tract infection.  

2.  The RO should then the review the 
claim for a compensable rating for 
prostatitis and, in so doing, ensure that 
the above noted VA genitourinary 
examination completely responds to what 
the Board has requested.  If not, 
corrective action should be instituted.  
If the claim remains denied, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



